Citation Nr: 1637656	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, status post-myocardial infarction, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for cerebrovascular accident with hemiparesis of the left upper and lower extremities, to include as secondary to hypertension, status post-myocardial infarction.

3.  Entitlement to service connection for vision problems, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1970, to include service in the Republic of Vietnam.  His active duty was followed by a period of unverified reserve service. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In February 2013, the Board remanded the matter for additional development. 

In connection with the Veteran's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in December 2015.  The May 2016 VHA opinion has been associated with the record.   

In August 2015, the RO issued a rating decision that decreased the Veteran's assigned disability rating for prostate cancer from 100 percent to 20 percent, effective November 1, 2015.  The Veteran filed a written statement in May 2016 expressing his disagreement with that decision.  Generally, the filing of a notice of disagreement (NOD) places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2015).   However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a Notice of Disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."   Because the letter filed by the Veteran cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  The Board informs the Veteran that if he is dissatisfied with the August 2015 determination, he must file a NOD on a standardized form provided by VA for the purpose of appealing the decision.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for vision problems and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was caused by service-connected diabetes mellitus, type II.  

2.  The Veteran's cerebrovascular accident with hemiparesis of the left upper and lower extremities was caused by service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection on a secondary basis for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection on a secondary basis for cerebrovascular accident with hemiparesis of the left upper and lower extremities are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that service connection is warranted because his hypertension is either related to service or to his service-connected disabilities.  As the Veteran has not suggested, and the record does not indicate that his hypertension began during service, the Board addresses only the secondary service connection argument herein.  The evidence establishes that the Veteran has a current diagnosis of hypertension.  See July 2015 VA Examination Report.  Further, the Board notes that the Veteran is service-connected for diabetes mellitus, type II.  In May 2016, a VHA specialist opined that diabetes mellitus, type II is a risk factor for hypertension.  This medical finding demonstrates that the Veteran's service-connected diabetes proximately caused his hypertension.  Based on the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence shows the Veteran's hypertension is related to his service-connected diabetes mellitus, type II.  Accordingly, service connection for hypertension is warranted.  Allen.

Additionally, the Veteran maintains that his cerebrovascular accident with hemiparesis of the left upper and lower extremities is related to his service-connected disabilities.  Medical evidence shows that the Veteran suffered from a cerebrovascular accident with hemiparesis of the left upper and lower extremities in 2004 and 2008.  In a July 2015 addendum opinion, a VA examiner opined that the Veteran's cerebrovascular accident with hemiparesis of the left upper and lower extremities was caused by his hypertension.  Thus, service connection for cerebrovascular accident with hemiparesis of the left upper and lower extremities is warranted.  Id.


ORDER

Service connection for hypertension is granted. 

Service connection for cerebrovascular accident with hemiparesis of the left upper and lower extremities is granted.


REMAND

The Veteran contends that his vision problems are related to his performance duties in service or to his service-connected disabilities.  In a July 2015 VA examination report, an examiner opined that the Veteran's temporary blindness was caused by his cerebrovascular accident in 2004 and 2008.  VA treatment records reflect diagnoses of status post cataract extraction and suspect glaucoma.  A December 2014 VA treatment record shows that the Veteran does not have a diagnosis of diabetic retinopathy.  The Board notes that the Veteran was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for vision problems.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as the Board has granted service connection for hypertension and cerebrovascular accident with hemiparesis of the left upper and lower extremities, a remand is warranted to determine if the Veteran's hypertension or cerebrovascular accident with hemiparesis of the left upper and lower extremities caused or aggravated his respiratory disorder, diagnosed as asthma.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's relevant VA medical records dated after June 2015 with the claims file.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service vision problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral eye disorders.  All indicated tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.  The examiner must provide an opinion as to the following:

(a)  Specify all currently diagnosed bilateral eye disorders.

(b)  For each diagnosed disorder, identify the likely etiology for such disability; specifically, is it at least as likely as not that it had its onset in or is related to service?

(c)  If such a disorder is present, and did not have its onset in service, the examiner should indicate whether it is at least as likely as not that it is caused or aggravated (made permanently worse or increased in severity) by the Veteran's service-connected disabilities to include hypertension, cerebrovascular accident with hemiparesis of the left upper and lower extremities, ischemic heart disease, and diabetes mellitus, type II.  

In offering the requested opinions, the examiner also should identify the disease or process or injury that produced the current diagnosis to include cataracts in the Veteran's left and right eye that have been surgically treated, and whether such a disease/process or injury had its onset in service or occurred in service.  In addition, the examiner should express an opinion as to whether any such disease, process or injury was caused by the Veteran's service-connected disabilities, or made permanently worse by the Veteran's service-connected disabilities.  A rationale for these opinions should be provided.  

4.  Schedule the Veteran for a VA respiratory examination to determine whether he has a current respiratory or pulmonary disorder, to include asthma, due to in-service exposure to asbestos or other toxic chemicals in service.  The examiner should review the claims folder prior to examination.  The examiner is asked to address the following:

a) Specify all currently diagnosed pulmonary disabilities, to include asthma.  The physician should specifically state whether the Veteran has any indication of pleural plaques indicative of asbestos exposure and whether he has asbestosis.

b) State whether it is at least as likely as not that any current pulmonary disorder is related to the Veteran's active service, including exposure to asbestos or other toxic chemicals.  The examiner should discuss the Veteran's Navy service and his post-service history.

c) Indicate whether it is at least as likely as not that that any current pulmonary disorder is caused or aggravated (made permanently worse or increased in severity) by the Veteran's service-connected disabilities to include hypertension, cerebrovascular accident with hemiparesis of the left upper and lower extremities, ischemic heart disease, and diabetes mellitus, type II.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


